Sup. Ct. Ill. [Certiorari granted, 454 U. S. 1140.] Motion of the Solicitor General for leave to participate in oral argument as amicus curiae, for divided argument, and for additional time for oral *1195argument granted, and 15 additional minutes allotted for that purpose. Respondents also allotted an additional 15 minutes for oral argument. Motion of Florida for leave to participate in oral argument as amicus curiae and for additional time for argument denied. Motion of respondents for divided argument to permit American Bar Association to present oral argument as amicus curiae denied.
Justice Brennan and Justice Stevens would grant this motion.